DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting

2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

3.	Claims 2-21 of instant application are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of Patent No. 10979377.  Although the conflicting claims are not identical, they are not patentably distinct from each other because they are directed to the following same subject matter or similar context for the invention as recited below:


Instant Application
Patent (10979377)
1. A system for providing multi-message conversation summaries, the system comprising: a processor; a computer-readable medium storing computer-executable instructions that are operative upon execution by the processor to: create a summary icon representing a multi-message conversation thread exceeding a threshold number of messages; generate a customized summary of a plurality of messages in the multi-message conversation thread, the customized summary is presented within a summary display pane in response to a selection of the summary icon; link a summary sentence in the customized summary to a source message in the plurality of messages; and provide an annotation indicating an identifier associated with an author of a message in the plurality of messages from which a portion of the customized summary is extracted.
A system for generating customized multi-message conversation summaries, the system comprising: a user interface device presenting a summary icon associated with a multi-message conversation listing representing a multi-message conversation thread within a message list panel in response to a number of messages in the multi-message conversation thread exceeding a threshold number of messages; a computer-readable medium storing instructions that are operative upon execution by a processor to: create, by a customizable message summary component, a summary of a plurality of messages in the multi-message conversation thread in response to activation of the summary icon, the summary comprising a set of participants contributing at least one message in the plurality of messages and a set of summary sentences summarizing contents of a set of source messages in the plurality of messages; and map, by a mapping component, a set of links associated with the set of summary sentences to the set of source messages, wherein activation of a link in the set of links associated with a summary sentence in the set of summary sentences triggers display of at least a portion of at least one source message in the set of source messages from which at least a portion of the contents of the summary sentence is derived.


The claim 2 of the instant application is obvious in relation to claims 1-20 of the Patent (10979377) that has been issued an allowance. This is obviousness-type double patenting rejection because the Instant claims have not in fact been patented.

Conclusion

4.	Any inquiry concerning this communication or earlier communication from the examiner should be directed to Adnan Mirza whose telephone number is (571)-272-3885.

5.	The examiner can normally be reached on Monday to Friday during normal business hours. The Examiner’s Supervisor Kamal Divecha can be reached 571-272-5863. The fax for this group is (703)-746-7239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

6.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)-217-9197 (toll-free).

/ADNAN M MIRZA/Primary Examiner, Art Unit 2443